Citation Nr: 1604772	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 1997, for the grant of service connection for right knee injury residuals.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to an increased rating for recurrent subluxation residual to right knee injury, currently rated 10 percent disabling, to include whether a separate compensable rating for pain residual to right knee injury residuals is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  A transcript of each hearing is of record.

The issues of entitlement to service connection for a lung disability and entitlement to an increased rating for right knee injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2008, the Veteran filed a statement requesting an earlier effective date for the grant of service connection for his right knee injury residuals.

2.  The Veteran's timely appeal of the effective date assigned in connection with the grant of service connection for right knee injury residuals was decided by the Board in a May 2006 decision.

3.  The Veteran neither sought reconsideration by the Chairman of the Board (Chairman) of the  Board's May 2006 decision nor appealed the Board's decision to United States Court of Appeals for Veterans Claims (the Court).

4.  In a May 1976 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a lung disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  Evidence received since the May 1976 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a lung disability.


CONCLUSIONS OF LAW

1.  The Veteran's freestanding claim for entitlement to an earlier effective date for service connection for right knee injury residuals cannot as a matter of law be addressed on the merits.  38 U.S.C.A. §§ 7103, 7104, 7252 (West 2014); 38 C.F.R. §§ 3.105, 19.5, 20.101, 20.1100, 20.1104, 20.1409 (2015).

2.  The May 1976 decision that denied the claim for entitlement to service connection for a lung disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

3.  Evidence received since the May 1976 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a lung disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the earlier effective date claim must be dismissed as a matter of law, and the VCAA is therefore inapplicable to this claim.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  In addition, the application to reopen is being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.
 
Analysis

Earlier Effective Date

Decisions of the Board are final on the date stamped on the face of the decision, 38 C.F.R. § 20.1100(a), unless the Chairman orders reconsideration, 38 U.S.C.A. § 7103(a).  A Board decision subsumes a decision of the RO on the same issue.  38 C.F.R. § 20.1104 ("When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such a determination is subsumed by the final appellate decision").

In August 2002, the RO granted service connection for residuals of right knee injury and assigned an effective date of April 19, 2000.  The Veteran timely appealed the assignment of this effective date and in a December 2002 decision, the RO found that there was clear and unmistakable error (CUE) in the August 2002 decision and reversed and revised the August 2002 decision by assigning an effective date of September 15, 1997, the date of the Veteran's application to reopen his previously denied claim for service connection for right knee disability.  See 38 C.F.R. § 3.105 (a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision).  The Veteran continued to seek an earlier effective date for the grant of service connection for residuals of right knee injury.

In May 2006 the Board denied an effective date earlier than September 15, 1997 for the grant of service connection for right knee injury residuals.  The Veteran did not seek reconsideration of the decision by the Chairman or appeal to the Court.  The Board's decision thus became final on the date stamped on the face of the decision, May 18, 2006.   38 U.S.C.A. § 7103(a); C.F.R. § 20.1100(a), 20.1104.  The Veteran filed a motion alleging CUE in the Board decision.  That motion was denied in an August 2007 Board decision.  The Veteran continued to allege CUE and, in March 2010, the Board denied his motion alleging CUE in the August 2007 Board decision that found no CUE in the May 2006 Board decision.  The Board cited 38 C.F.R. § 20.1409(c), which provides that once there is a final decision on a CUE motion as to a Board decision on an issue, the prior Board decision on that issue is no longer subject to revision on the grounds of CUE, and subsequent motions relating to the prior Board decision on that same issue must be dismissed with prejudice.

In October 2008, the Veteran filed letters with the Board requesting revision of the effective date for service connection for his right knee injury residuals and a higher rating for his lung disability (for which service connection is not in effect).  That correspondence was forwarded to the RO and deemed a claim for an earlier effective date for service connection for right knee injury residuals and an application to reopen a claim for service connection for a lung disability, as indicated in an October 2008 VCAA letter.  As noted, the correspondence was also considered a motion alleging CUE in the August 2007 Board decision, which was denied in March 2010.  The RO did not issue a rating decision explicitly denying the claim for an earlier effective date for service connection for right knee injury residuals, but it did issue a March 2011 statement of the case (SOC) in which it denied an effective date earlier than September 15, 1997 for the grant of service connection for right knee injury residuals and assignment of a 10 percent rating.  The RO thus indicated that it had implicitly denied a claim for an earlier effective date for the grant of service connection for right knee disability and assignment of a 10 percent rating in its March 2009 rating decision denying an increased rating for right knee injury residuals.  See Adams v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision).  In a November 2013 deferred rating decision, the RO indicated that the Veteran should be advised that the issue of entitlement to service connection for the grant of service connection for residuals of right knee injury was not on appeal and was included in the SOC in error, because his motions alleging CUE in the Board decisions had been denied and dismissed.  The RO did not certify the issue for review.  However, given that certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue, 38 C.F.R. § 19.35, the Veteran referred to the earlier effective date in his March 2011 substantive appeal (VA Form 9), and the Board took testimony on this issue, the Board will address it.  Cf. Percy v. Shinseki, 23 Vet.App. 37, 42-45 (2009) (holding that the Board may waive the issue of the timeliness of the substantive appeal by taking actions that lead the Veteran to believe the issue is on appeal).

For the following reasons, the Veteran's claim for an earlier effective date for service connection for right knee injury residuals must be dismissed.  Although the Veteran timely appealed the RO's assignment of the effective date when it granted service connection for right knee injury residuals in August 2002, the Board's May 2006 decision on this same issue subsumed the RO's decision and constituted a final decision on this matter.  38 C.F.R. §§ 20.110(a), 20.1104.  VA law and regulations provide only certain limited ways in that the finality of a decision may be vitiated.  Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002).  The above cited laws and regulations provide that a Board decision subsumes an RO decision on the same subject and is final unless challenged via a reconsideration motion or a motion alleging CUE.  The Veteran did not move for reconsideration, his motion alleging CUE in the Board's 2006 denial of the earlier effective date claim on the merits has been denied, and his subsequent motion alleging CUE in the 2007 Board decision finding there was no CUE in the Board's 2006 decision on the merits has been dismissed.  Moreover, he did not appeal to the Court.  See 38 U.S.C.A. § 7252(a) (mandating that the Court shall have exclusive jurisdiction to review decisions of the Board).  In addition, to the extent that the issue has been characterized as entitlement to an earlier effective date for an increased rating for right knee injury residuals, there has been no increased rating granted.  Rather, the Veteran was granted service connection for right knee injury residuals in August 2002 and assigned a 10 percent rating, a rating that is still in effect as discussed in the remand section below.  By definition, if there is no increased rating, there can be no claim for an earlier effective date for an increased rating, and the Board will therefore not address this issue further.

The Court has held that, once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Although the Court in Rudd addressed prior unappealed RO rating decisions, the same principle applies to rating decisions that have been subsumed by subsequent Board decisions, which are final unless the Chairman orders reconsideration.  Once those decisions are not challenged in the manner provided by VA law and regulations, they cannot be challenged with a freestanding claim for an earlier effective date.  The Veteran's freestanding October 2008 claim for an effective date earlier than September 15, 1997 must therefore be dismissed.

The Board appreciates the Veteran's longstanding and consistent contention that he is entitled to an earlier effective date for the grant of service connection for right knee injury residuals.  However, the Board is bound by the laws and regulations that apply to veterans' claims.  38 U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).  For the reasons stated above, those laws and regulations preclude the Board from addressing the Veteran's earlier effective date claim on the merits.

Lung Disability

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In May 1976, the RO denied the Veteran's claim for entitlement to service connection for lung disease.  The Veteran was notified of this denial in a letter that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's denial was based on the fact that, although the December 1975 separation examination report indicated a possible infiltrate on chest film, current lung disease was not shown by the evidence of record.  The evidence before the RO included the April 1976 VA examination report, which included a normal chest X-ray without evidence of active lung disease.

Although the Veteran subsequently indicated a desire to seek service connection for a lung disability, he did not provide evidence in response to the RO's request for new and material evidence and his application to reopen was not adjudicated by the RO until it denied his application to reopen in the January 2009 decision currently on appeal.  The evidence received since the May 1976 denial includes VA treatment notes containing diagnoses of chronic obstructive pulmonary disease (COPD) and chronic bronchitis and a February 2008 VA chest X-ray that contains abnormal findings of benign granulomatous disease and Ghon's complex with adrenal nodular hyperplasia.  The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low," and that VA should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Here, the new evidence reflects that the Veteran has a current lung disability.  The Veteran has offered competent, credible testimony that he has had trouble breathing since service.  As the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist by providing a VA examination as discussed below, this evidence is new and material.  The criteria for reopening have been thus been met and reopening of the claim for entitlement to service connection for a lung disability is therefore warranted.

The Board notes that in the December 2012 supplemental SOC (SSOC), the RO indicated that the Veteran had failed to report for scheduled July and  August 2012 VA examinations.  Pursuant to 38 C.F.R. § 3.655(b) (2015), when a claimant fails to report for a VA examination scheduled in connection with a reopened claim for a benefits that was previously disallowed, the claim shall be denied.  However, 38 C.F.R. § 3.655(b) only applies when entitlement to a benefit cannot be established without a current VA examination or reexamination.  As the benefit sought by the Veteran is reopening of the claim and that benefit has been established without a current VA examination, the provisions of 38 C.F.R. § 3.655(b) are not for application in this regard. 


ORDER

The claim for entitlement to an effective date earlier than September 15, 1997, for the grant of service connection for right knee injury residuals, is dismissed.

The application to reopen the claim for entitlement to service connection for a lung disability is granted.





REMAND

As indicated above, there is evidence of a current lung disability and the Veteran has stated that he had breathing problems since service.  In this regard, the Board notes that in an August 1990 statement in support of claim (VA Form 21-4138), the Veteran indicated that he was continuing to experience shortness of breath.  This evidence supports the Veteran's assertion of long standing breathing problems and he has thus met the low threshold of showing that his current lung disability may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A remand for a VA examination as to the Veteran's current lung disability is therefore warranted.

In addition, the Board notes that there are two separate claims for an increased rating for the Veteran's right knee injury residuals.  The claim that has been certified for appeal was an increased rating claim filed in December 2009 and denied in July 2010, the Veteran filed a notice of disagreement (NOD) in July 2010, the RO issued a SOC in December 2012, the Veteran filed a substantive appeal (VA Form 9) in January 2013.  However, there is also an August 2015 SOC that indicates that the Veteran filed a claim for an increased rating in October 2013, the claim was denied in December 2013, and the Veteran filed a NOD in December 2013.  It does not appear that a separate substantive appeal has been filed in response to the August 2015 SOC.

Significantly, however, in the November 2013 rating decision (of which the Veteran was notified in December 2013), the RO changed the diagnostic code under which the Veteran was rated.  The Veteran had been rated under 38 C.F.R. § 4.71a, DC 5260 for limitation of flexion, and was receiving a 10 percent rating for limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003 (providing for a 10 percent rating for limitation of motion when it is rated noncompensable when rated under the appropriate diagnostic code).  The RO noted that on the October 2013 VA examination, the examiner had indicated  a history of slight recurrent subluxation, which warrants a 10 percent rating under 38 C.F.R. § 4.71a, DC 5257.  The  RO also noted that there was no painful motion on the October 2013 VA examination and that a separate 10 percent rating under DC 5260 was not warranted.  However, 38 C.F.R. § 4.59 provides that it is the intention of the rating schedule to recognize both painful motion and actually painful joints as entitled to at least the compensable rating for the joint.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Given that the Veteran has consistently complained of an actually painful right knee joint, as demonstrated in both the Veteran's lay statements and VA treatment records, the Board finds that separate 10 percent ratings for recurrent subluxation under DC 5257 and for pain under DC 5260 (applying 38 C.F.R. § 4.59) may well be warranted.  As the November 2013 rating decision changing the diagnostic code and assigning a single 10 percent rating is not before the Board on this appeal, however, a remand is warranted for the AOJ to consolidate these claims, conduct any additional development deemed warranted, and consider whether separate 10 percent ratings are warranted under the reasoning above pursuant to the Court's decision in Petitti.

Accordingly, the claims for entitlement to service connection for a lung disability and entitlement to an increased rating for right knee injury residuals are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination as to the etiology of any current lung disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the any current lung disability is related to service, to include the possible infiltrate noted on the December 1975 separation examination report.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, to include shortness of breath, and that his reports must be taken into account in formulating the requested opinion.

2.  Consolidate all claims for an increased rating for right knee injury residuals and consider whether separate 10 percent ratings are warranted for the Veteran's recurrent subluxation under DC 5257 and right knee pain under 38 C.F.R. § 4.59, to include pursuant to the reasoning of Petitti v. McDonald, 27 Vet. App. 415, 428-29.

3.  After the above development and additional development deemed warranted has been completed, readjudicate the claims for entitlement to service connection for a lung disability and entitlement to an increased rating for right knee injury residuals, to include whether separate ratings are warranted for recurrent subluxation and pain.  If any benefit sought on appeal remains denied, furnish the Veteran a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


